DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 02/25/2021 and 04/21/2022 and reviewed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 4, the recited limitation “a start” is indefinite. It is unclear to the examiner what a start is, is it a start location? time? 
In claim 14 line 6, the recited limitation “a start” is indefinite. It is unclear to the examiner what a start is, is it a start location? time? 
Claims 2-7 and 15-20 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1, 8, and 14 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. 
Independent claims 1, 8, and 14 recite estimating travel time to an airport gate, ascertain a start and the airport gate for a journey, determine an identity of the requestor, and determine at least one alteration to make to the journey based on previous behavior associated with the identity. That is, other than reciting “non-transitory storage medium and a processor” nothing in the claim(s) limitation(s) preclude the steps form practically being performed in the mind.  For example, the claim(s) limitations encompass a person looking at data of starting location, gate location, information of a requester, and data of behavior of requestor could ascertain a start location, determine an identity of a requestor, and determine alteration based on behavior of the requestor. The mere nominal recitation of “non-transitory storage medium and a processor” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claim(s) recite(s) the additional limitations of obtaining time data related to segments of the journey; maintain a database of the time data; receive a request for a journey time output associated with a journey; generating a journey time output; and providing the journey time output, a non-transitory storage medium, and processor. The obtaining and maintaining steps are recited at a high level of generality (i.e., as a general means of gathering time data,) and amount to mere data gathering, which is a form of insignificant extra-solution activity. The receiving step is also recited at a high level of generality as a general means to gather a request for a journey time and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The providing and generating step(s) is/are recited at a high level of generality (i.e. as a general action or change being taken) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a non-transitory storage medium, and processor are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining, maintaining, receiving, providing, and generating steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-7, 9-13, and 15-20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverstein (US 20170108339 A1). 
With respect to claim 1, Silverstein discloses a system for estimating travel time to an airport gate, comprising: a non-transitory storage medium that stores instructions (see at least 0097]); and a processor that executes the instructions to (see at least 0097]): ascertain a start and the airport gate for a journey (see at least [0035]); obtain time data related to segments of the journey (see at least [0052]); generate a journey time output (see at least [0036]); and provide the journey time output (see at least [0062] and [0080]).
With respect to claim 2, Silverstein discloses wherein the journey time output includes at least: a first estimated time to travel from the start to an airport associated with the airport gate (see at least [0036], transit times (e.g., ride, drive)); a second estimated time to pass through security screening (see at least [0036], wait times (e.g., security screening)); and a third estimated time to travel from the security screening to the airport gate (see at least [0036], transit times (e.g. walk)).
With respect to claim 3, Silverstein discloses wherein the journey time output further includes a total estimated time generated at least by adding the first estimated time, the second estimated time, and the third estimated time (see at least [0036]).
With respect to claim 4, Silverstein discloses wherein the journey time output further includes a fourth estimated time to check baggage (see at least [0036] and [0040], Silverstein discloses preference time allotments which may include baggage check-in.).
With respect to claim 5, Silverstein discloses wherein the journey time output further includes a fourth estimated time for service at a ticket counter (see at least [0036], wait times, (e.g., check-in with airline)).
With respect to claim 6, Silverstein discloses wherein obtaining the time data includes obtaining traffic data from a traffic data source (see at least [0015] and [0057]), the traffic data related to one of the segments of the journey from the start to an airport associated with the airport gate (see at least [0015] and [0057]). 
With respect to claim 8, Silverstein discloses a system for estimating travel time to an airport gate, comprising: a non-transitory storage medium that stores instructions (see at least 0097]); and a processor that executes the instructions to (see at least 0097]): obtain time data related to segments of journeys to airport gates (see at least [0052]); maintain a database of the time data (see at least [0013] and [0020-0027]); receive a request for a journey time output associated with a journey (see at least [0036-0046], [0052], [0058], Silverstein discloses receiving a request (user inputs of preferences) with wait times and transit times to calculate a time-based navigation guidance (journey time output) to the gate.); generate the journey time output using at least the database (see at least [0013], [0020-0027], and [0036]); and provide the journey time output (see at least [0062] and [0080]).
With respect to claim 9, Silverstein discloses wherein the request specifies the airport gate for the journey (see at least [0046]).
With respect to claim 10, Silverstein discloses wherein the request specifies a start for the journey (see at least [0035] and [0065], Silverstein discloses the system to specify the start of the journey as the current location of the mobile device.).
With respect to claim 11, Silverstein discloses wherein the processor modifies the journey time output in response to a change request (see at least [0018], [0029], [0032], and [0036], Silverstein discloses that a traveler may adjust preferences (within the request to estimate time of arrival to the gate) which further adjusts the estimated time of arrival to the gate.).
With respect to claim 12, Silverstein discloses wherein the change request changes a route to an airport associated with the journey (see at least [0031], Silverstein discloses based on lateness of arrival to a flight the change in request (travel arrangement) is made such as adjusting a mode and/or a route of travel.).
With respect to claim 13, Silverstein discloses wherein the change request changes a method of travel to an airport associated with the journey (see at least [0031] and [0035], Silverstein discloses based on time remaining, current location of mobile device, the preferences of the traveler, and real time traffic/queue conditions, the change in request could be adjustments to travel arrangement such as a method of travel to an airport associated with the journey (e.g., mode of transportation)).
With respect to claim 14, Silverstein discloses a system for estimating travel time to an airport gate, comprising: a non-transitory storage medium that stores instructions (see at least 0097]); and a processor that executes the instructions to (see at least 0097]): receive a request for a journey time output from a requestor; (see at least [0036-0046], [0052], [0058], Silverstein discloses receiving a request (user inputs of preferences) with wait times and transit times to calculate a time-based navigation guidance (journey time output) to the gate.); determine an identity of the requestor (see at least [0032], Silverstein discloses utilizing a user historical inputs to make adjustments to timely notifications, thus implying the determination of identity of the user of the mobile device.); ascertain a start and the airport gate for a journey (see at least [0035]); obtain time data related to the journey (see at least [0052]); determine at least one alteration to make to the journey based on previous behavior associated with the identity (see at least [0032]); and generate the journey time output (see at least [0036]).
With respect to claim 15, Silverstein discloses wherein the processor determines the airport gate based at least on ticket data associated with the identity (0037-0043], Silverstein discloses preference time allotment as being predicted based on past interaction with the traveler (identity) which may include arriving at gate X.).
With respect to claim 16, Silverstein discloses wherein the processor determines the start based at least on address information associated with the identity (see at least [0048], Silverstein discloses determine the start of the user (identity) based on address information (home)).
With respect to claim 17, Silverstein discloses wherein the processor determines the start based at least on a current location of an electronic device associated with the identity (see at least [0021], [0035], and [0048], Silverstein discloses that the start could be the current location of the mobile device.).
With respect to claim 18, Silverstein discloses wherein the processor determines the start based at least on a current location of an electronic device used to submit the request (see at least [0048]).
With respect to claim 19, Silverstein discloses wherein the processor transmits the journey time output to an electronic device used to submit the request (see at least [0048] and [0062]).
With respect to claim 20, Silverstein discloses wherein the processor provides a suggestion regarding an alternative behavior resulting in a shorter estimated journey time (see at least [0029] and [[0066-0067]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Silverstein (US 20170108339 A1) in view of Krome et al (US 20190376793 A1). 
With respect to claim 7, Silverstein do not specifically disclose wherein obtaining the time data includes obtaining a walk time from a database of airport walk times to gates. Krome teaches wherein obtaining the time data includes obtaining a walk time from a database of airport walk times to gates (see at least [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Silverstein to incorporate the teachings of Krome wherein obtaining the time data includes obtaining a walk time from a database of airport walk times to gates. This would be done to reduce the likelihood of travelers missing their flights (see Krome 0004]).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667